Title: From John Adams to James Warren, 23 February 1780
From: Adams, John
To: Warren, James


     
      Dear Sir
      Paris Feby. 23d. 1780
     
     The French Court seem to be now every day more and more convinced of the good Policy, and indeed the Necessity of prosecuting the War with Vigour in the American Seas. They have been and are making great Preparations accordingly, and are determined to maintain a clear Superiority.
     M. de la Motte Piquet has with him, the Hannibal, the Magnifique, the Diadem, the Dauphin Royal, the Artesien, the Reflechi, and the Vengeur, and if M. de Grace Grasse has joined him from Chesapeak Bay, the Robuste, the Fendant and the Sphinx, in all ten Ships of the Line.
     M. de Guichen is gone to join him, with the Couronne, eighty Guns, the Triomphant, eighty, the Palmier, seventy four, the Victoire, the Destin, the Conquerant: the Citoyen, the Intrepide, the Hercule, the Souverain, all of seventy four—the Jason, the Actionaire, the Caton, the Julien, the Solitaire, the St. Michel, the Triton, all of sixty four. The Frigates the Medee, Courageuse, Gentille and the Charmante all of thirty two. He had above an hundred Sail of Vessels under his Convoy, and the Regiments of Touraine and Enghien, of more than thirteen hundred Men each, and the second Battalion of Royal Comtois and of Walsh of seven hundred men each—making in the whole more than four thousand Troops. Besides these, there are seven more preparing at Brest to sail.
     Messrs. Gerard, Jay and Charmichael are arrived at Cadiz in a French Frigate—the Confederacy having been dismasted and driven to Martinique. The Alliance carries this with Mr. Lee and Mr. Izard, who will no doubt be treated with all Respect at Boston.
     
     Notwithstanding the Commotions in England and Ireland, the Success of Prevost at Savannah, and of Rodney off Gibralter, and even the silly Story of Omoa in South America, is enough to embolden the Ministry to go on with a Debt of two hundred Millions already contracted, to borrow twelve or fourteen Millions a Year in the Beginning of a War with France and Spain—each having a greater Navy than they ever had, each discovering a greater fighting Spirit than they ever did before, and obliging the English to purchase every Advantage at a dear Rate.
     The Premiums and Bounties, that they are obliged to give to raise Men, both for the Service by Sea and Land, and the Interest of Money they borrow, are greater than were ever given in any former Wars, even in the last Year of the last War. This cannot always last, nor indeed long. Yet I dont expect to see Peace very soon.
     I have sent a Trunk to the Care of the Navy Board, for my dear Mrs. A., in which is something for Mrs. W. Pray write me as often as possible, and send the News papers to me.
     
      Your Friend and Servant
      John Adams
     
    